district court to conclude that OneWest owns appellant's loan.     Edelstein,
                128 Nev. at , 286 P.3d at 260 (indicating that, absent clear error, a
                district court's factual determinations will not be disturbed). Specifically,
                OneWest produced appellant's original promissory note with a blank
                endorsement, appellant's original deed of trust, and a copy of an
                assignment obtained from the county recorder's office. As this court has
                recognized, these documents are sufficient to demonstrate OneWest's
                ownership of appellant's loan and its compliance with the FMP statute.
                See Leyva, 127 Nev. at , 255 P.3d at 1280 (recognizing that possession
                of an endorsed-in-blank note constitutes a proper negotiation for purposes
                of Article 3 of the Uniform Commercial Code and that the person in
                possession is thereby entitled to enforce the note);' Edelstein, 128 Nev. at
                , 286 P.3d at 259-60 (explaining that a deed of trust assignment from
                MERS to another entity is effective to transfer beneficial interest in the
                deed of trust to that entity); Einhorn v. BAG Home Loans Servicing, LP,
                128 Nev . 290 P.3d 249, 254 (2012) (recognizing that a copy of an
                assignment obtained from the county recorder's office is sufficient to
                comply with the FMP statute because such a copy is self-authenticating).




                      'Even if this endorsement were fabricated, as appellant suggests,
                OneWest still established that it was entitled to enforce appellant's note
                by virtue of the fact that the Mortgage Electronic Registration Systems,
                Inc. assignment assigned beneficial interest in the deed of trust and the
                note. See Leyva, 127 Nev. at , 255 P.3d at 1281 (explaining that,
                without showing a valid negotiation, a party can establish its right to
                enforce the note by demonstrating a valid transfer); Edelstein, 128 Nev. at
                 , 286 P.3d at 260-61 (recognizing that an assignment that assigns
                beneficial interest in the deed of trust and the note sufficiently
                demonstrates a valid transfer of the note for Article 3 purposes).


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                             Accordingly, ample evidence supported the district court's
                conclusion that OneWest owned appellant's loan. 2 Appellant's remaining
                argument regarding the timing of when the notice of default was recorded
                is outside• the scope of the FMP and is therefore inappropriate for
                consideration in the context of this appea1. 3 NRS 107.086(4) (2011); Leyva,
                127 Nev. at ,255 P.3d at 1278-79. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                                                           J.
                                                             Hardesty




                                                             Parraguirre


                                                                C11124                    , J.
                                                             Cherry




                      2 Appellant contends that Fannie Mae, and not OneWest, owns his
                loan. While the printout provided in appellant's October 23, 2012, district
                court filing may suggest as much, this printout also states that OneWest
                is appellant's "mortgage company," and OneWest provided the
                documentation necessary to demonstrate its authority to participate in the
                mediation as the deed of trust beneficiary. Thus, appellant's argument in
                this regard does not warrant reversal of the district court's order.

                      3 We  note, however, that NRS 107.028(4) was not enacted until after
                appellant's notice of default was recorded. See 2011 Nev. Stat., ch. 81, § 6,
                at 329.


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                cc: Hon. Kathleen E. Delaney, District Judge
                     Douglas A. Rotondi
                     Brooks Bauer LLP
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  4
(0) 1947A